                                 DISTRICT COURT OF GUAM
                                  BANKRUPTCY DIVISION
                                    4th Floor, U.S. Courthouse
                                    520 West Soledad Avenue
                                     Hagatna, Guam 96910


                                CERTIFICATE OF SERVICE


In re:                                               BANKRUPTCY CASE NO: 19-00010


         ARCHBISHOP OF AGANA, A Corporation Sole

The following entities were served by first class mail on September 19, 2019:

         See Attached Listing


I, Holly P. Gumataotao, declare under penalty of perjury that on the above-listed dates I served
the:

                []     Discharge Order (GUB B18)

                []     341 Meeting Notice (GUB B9)

                [X]    Other:         Settlement Conference Order [ECF 229]

on the above listed entities in the manner shown, and prepared the Certificate of Service and that
it is true and correct to the best of my information and belief.


Date: September 25, 2019                             /s/ Holly P. Gumataotao
                                                         Deputy Clerk




               Case 19-00010 Document 245 Filed 09/25/19 Page 1 of 4
Academy of Our Lady of Guam               Capuchin Franciscans
233 W Archbishop F Flores Street          Province of St. Mary
Hagatna, GU 96910                         30 Gedney Park Drive
                                          White Plains, NY 10605
Agafa Gumas
PO Box 11496                              Capuchin Franciscans Custody of
Yigo, GU 96929                            Star of the Sea
                                          30 Gedney Park Drive
Anthony Sablan Apuron                     White Plains, NY 10605
c/o Jacqueline T. Terlaje
284 W. Chalan Santo Papa                  CathoNet LLC
Hagatna, GU 96910                         14 Hampshire Drive
                                          Hudson, NH 03051
Assumption of Our Lady
314 Assumption Drive                      Congregation of Holy Cross
Piti, GU 96915                            PO BOX 1064
                                          Notre Dame, IN 46556
Bank of Guam
P.O. Box BW                               Docomo Pacific
Hagatna, GU 96932                         890 S Marine Corps Drive
                                          Tamuning, GU 96910
Bank of Hawaii
134 West Soledad Avenue                   Dulce Nobre de Maria Cathedral
Hagatna, GU 96910                         207 Archbishop Flores Street
                                          Hagatna, GU 96910-5102
Bishop Baumgartner Memorial School
281 Calle Angel Flores Street             Father Duenas Memorial School
Sinajana, GU 96910                        PO Box FD
                                          Hagatna, GU 96932
Blessed Diego de San Vitores
884 Pale' San Vitores Road                Guam Capital Investment Corp. Bldg.
Tumon, GU 96913-4013                      414 W. Soledad Ave., Suite 500
                                          Hagatna, GU 96910
Boy Scouts of America
Attn Legal Department                     Guam Reef Hotel, Inc.
1325 W. Walnut Hill Lane                  1317 Pale San Vitores Road
Irving, Texas 75015-2079                  Tumon, GU 96913

Boy Scouts of America                     Guam Telephone Authority
PO Box 152079                             624 N. Marine Corps Drive
Irving, TX 75015-2079                     Barrigada, GU 96913

Boy Scouts of America Aloha Council       Iain A. Macdonald
280 N Marine Corps Dr.                    221 Sansome Street, No. 3
Tamuning, GU 96931                        San Francisco, CA 94104




             Case 19-00010 Document 245 Filed 09/25/19 Page 2 of 4
Immaculate Heart of Mary                   Our Lady of Lourdes
225 Aragon Street                          153 Chalan Pale Ramon Lagu
Toto, GU 96910                             Unit A
                                           Yigo, GU 96929
Leonilo Alger
231 Hesler Place, Suite 101                Our Lady of Mt Carmel School
Hagatna, GU 96910                          PO Box 7830
                                           Agat, GU 96928
Louis Brouillard
c/o Meier, Kennedy and Quinn               Our Lady of Mt. Carmel
445 Minnesota Street, #2200                PO Box 8353
Saint Paul, MN 55101                       Agat, GU 96928

Marist Province Center                     Our Lady of Purification
NDDU-IBED Lagao Campus                     198 Cuesta San Ramon
PO Box 42                                  Ste B
9500 General Santos City, Philippines      Hagatna, GU 96910

Mary Quinata                               Our Lady of the Blessed Sacrament
Camacho Calvo Law Group, LLC               135 Chalan Kapuchino
134 W Soleded Ave., Ste. 401               Agana Heights, GU 96910
Hagatna, GU 96910
                                           Pacific Solar and Photovoltaics
National Union Fire Ins. Co. of            PO Box 6754
Pittsburgh, PA                             Tamuning, GU 96931
c/o Thompson Thompson & Alcantara, PC
238 Archbishop Flores St., Ste. 801        Risk Partner Tools and Mngmt Risk
Hagatna, Guam 96910                        5100 E Skelly Drive, Suite 900
                                           Tulsa, OK 74135
Nino Perdido y Sagrada Familia
PO Box 45                                  Saint Anthony Catholic School
Hagatna, GU 96932                          529 Chalan San Antonio
                                           Tamuning, GU 96913
Nuestra Senora De La Paz y Buen
PO Box EC                                  Saint Francis Catholic School
Hagatna, GU 96932                          PO Box 21297
                                           Barrigada, Guam 96921
Nuestra Senora de las Aguas
PO Box 163                                 Saint Jude Thaddeus
Hagatna, GU 96932                          122 Bien Avenida Avenue
                                           Sinajana, GU 96910
Our Lady of Guadalupe
PO Box 7355                                San Dimas and Our Lady of the Rosary
Agat, GU 96928                             PO Box 6099
                                           Merizo, GU 96916




              Case 19-00010 Document 245 Filed 09/25/19 Page 3 of 4
San Dionisio                              School Sisters of Norte Dame
PO Box 6099                               Greensfelder, Bernard Huger
Merizo, GU 96916                          10 S. Broadway, Ste. 2000
                                          Saint Louis, MO 63102
San Francisco de Asis
1404 N Canton Tasi                        School Sisters of Norte Dame Central
Yona, GU 96915                            Pacific Province, Inc. (contd.)
                                          c/o Civille & Tang, PLLC
San Isidro                                330 Hernan Cortez Ave, Ste 200
HC 1 Box 17083                            Hagatna, GU 96910
Inarajan, GU 96915
                                          School Sisters of Notre Dame-Region of
San Juan Bautista                         Guam
PO Box 49                                 G. Patrick Civille
Hagatna, GU 96932                         c/o Civille & Tang, PLLC
                                          330 Hernan Cortez Ave, Ste 200
San Miguel                                Hagatna, GU 96910
138 San Miguel Street
Talofofo, GU 96915                        Securitech
                                          PO Box 7779
San Vincente Catholic School              Tamuning, GU 96931
196 Bejong Street
Barrigada, GU 96913                       St. Andrew Kim
                                          PO Box 1555
Santa Barbara                             Hagatna, GU 96932
330 Iglesia Circle
Dededo, GU 96929                          St. Anthony and St. Victor
                                          PO Box 7707
Santa Barbara Catholic School             Tamuning, GU 96931
274 West Santa Barbara Avenue
Suite A                                   St. Joseph
Dededo, GU 96929                          PO Box 170022
                                          Inarajan, GU 96917
Santa Bernadita Church
PO Box 11496                              St. Vincente Ferrer and San Roke
Yigo, GU 96929                            229 San Roque Drive
                                          Barrigada, GU 96913
Santa Teresita
192 Vietnam Veterans Hwy                  Takecare Insurance Co.
Mangilao, GU 96913                        PO Box 6578
                                          Tamuning, GU 96931
SBA
2 North 20th Street                       U.S. Small Business Administration
Suite 320                                 c/o Jayson Pang
Birmingham, AL 35203                      2401 Fourth Avenue, Suite 400
                                          Seattle, WA 98121




             Case 19-00010 Document 245 Filed 09/25/19 Page 4 of 4
